Citation Nr: 0013354	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
September 1943.  


REMAND

A petition to reopen claims for service connection for post-
traumatic stress disorder and a low back disorder was denied 
in a November 1992.  In September 1997, the Board declined 
to reopen the claims in the absence of new and material 
evidence.  A joint Remand was issued to develop additional 
medical evidence and consider the appeal pursuant to Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The additional medical evidence included post-service 
diagnoses of depression and anxiety, and a statement by a 
private physician who indicated that he had treated the 
appellant for chronic depression that dated back to the 
mental illness he had in service.  The attorney has argued 
that the doctor's statement is sufficient to reopen, well 
ground and grant the service connection claim, but this is a 
new theory of entitlement and expands the claim.  Only the 
issue of whether new and material evidence had been presented 
to reopen the claim for service connection for post-traumatic 
stress disorder/post-traumatic neurosis had been developed 
for appeal.  For the Board to consider only the perfected 
issue of whether new and material evidence had been presented 
regarding the claim for service connection for post-traumatic 
stress disorder/post-traumatic neurosis would result in 
piecemeal litigation.  Accordingly, the case is returned to 
the RO to address the issues implied by the record.

The appellant was diagnosed in service with lumbosacral 
strain.  The additional medical evidence developed includes 
post-service diagnoses of degenerative joint disease, 
spondylolisthesis, and stenosis.  These new diagnoses expand 
the theory of entitlement, as they were not diagnosed in 
service or at the time of the denial.  For the Board to issue 
a decision on the question of whether new and material 
evidence had been presented to reopen a claim for service 
connection for a back condition with consideration of only 
lumbosacral strain, would result in piecemeal litigation.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should prepare a rating 
decision that addresses the additional 
diagnoses.  If there are new diagnoses, 
the issues should be addressed as a new 
claim rather than a claim to reopen.  The 
parties are to be provided notification 
by separate letter than includes proper 
notification of appellant rights.

2.  In regard to any new claim, the 
parties are informed that there is a duty 
to submit evidence of a well-grounded 
claim for service connection.  If there 
is competent evidence that relates the 
remote post service diagnoses to service, 
that evidence must be submitted by the 
veteran to the RO.

3.  The RO is to contact Dr. Harrison and 
request that he explain his opinion that 
"chronic depression dates back to his 
mental illness when he was in service."  
In particular, the examiner should note 
the basis of that opinion.  The examiner 
should clearly identify which diagnosis 
he refers to and inform VA of the basis 
of his opinion that the veteran had a 
"nervous breakdown" when he was in the 
military.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


